DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-12) in the reply filed on Jan. 13, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beaudry et al. (U.S. Patent App. No. 2016/037064 A1, cited in IDS filed on Sept. 21, 2018).

Beaudry et al. teach preparation of a therapeutic composition by removing cells from an amniotic fluid and then adding back a desired number of the cells; specifically, the amniotic fluid is first filtered to remove larger components; centrifuged to separate the cells from the fluid component; separating the pelleted cells and supernatant and combining the supernatant with cryopreservative and then combining the cryopreserved supernatant with a desired number of cells.  (para. [0007]  
With respect to claim 7, Beaudry et al. teach that 0.5 x 106 (500,000) cells can be added back to the amniotic fluid solution.  (para. [0007]).    
With respect to claims 10 and 11, Beaudry et al. teach samples are frozen at the claimed controlled rate.  (para. [0018], [0128]).
With respect to claim 12, Beaudry et al. teach the composition is injectable and can be thawed for use.  (para. [0012], [0018]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Beaudry et al. (U.S. Patent App. No. 2016/037064 A1, cited in IDS filed on Sept. 21, 2018) as applied to Namin et al. (U.S. Patent App. No. 2017/0042943 A1, cited in IDS filed on Sept. 21, 2018).  
Beaudry et al. teaches filtering the amniotic fluid, but does not specify the pore size; Beaudry et al. teaches that stem cell are retained in the pellet, but is silent on whether growth factors are also present; Beaudry et al. do not teach a second centrifugation of additional filtration.
Namin et al. teach filtering a human amniotic fluid by passing it through a filter with a 170-260 µm pore size, and cells and growth factors are pelleted by centrifugation after this filtering. (paras. [0011], [0025]).   
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have modified the process of Beaudry et al. to include filtering with a sterile sieve having a pore size of about 250 µm and to have re-centrifuged the supernatant because it would have been obvious to incorporate this to obtain predictable results.  Using the filter size taught by Namin et al. in the process of Beaudry et al. would have led to predictable results with a reasonable expectation of success because Beaudry et al. is silent on the specifics of filtration and Namin et al. teach that this size of filter allows retention of stem cells and growth factors, which are therapeutically favorable.  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Beaudry et al. (U.S. Patent App. No. 2016/037064 A1, cited in IDS filed on Sept. 21, 2018) as applied to claims  1, 5, 7, 10-12 and further in view of Zeitlan et al. (U.S. Patent App. No. 2010/0047213 A1).  

Zeitlan et al. teaches inclusion of dextran 40 (which is low molecular weight dextran in 5% dextrose) for a composition that includes placental stem cells. (para. [0015]).
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have modified the cryopreservative of Beaudry et al. to substitute or include dextran 40 because it would have been obvious to substitute one known element for another or to have included additional compounds to obtain predictable results.  Substituting or adding dextran 40 as taught by Zeitlan et al. in the composition of Beaudry et al. would have led to predictable results with a reasonable expectation of success because these are standard compounds used in cryopreservation, and Zeitlan et al. teach that placental stem cells, which are similar to amniotic fluid stem cells, can be cryopreserved in this way.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beaudry et al. (U.S. Patent App. No. 2016/037064 A1, cited in IDS filed on Sept. 21, 2018) and Namin et al. (U.S. Patent App. No. 2017/0042943 A1, cited in IDS filed on Sept. 21, 2018) as applied to claims 2, 6, and 8, further in view of Harrell et al.  (U.S. Patent App. No. 2014/0336600, cited in IDS filed on Sept. 21, 2018).  
Beaudry et al. does not teach further filtration of the supernatant.

 It would have been obvious for one of ordinary skill in the art at the time the application was filed to have modified the cryopreservative of Beaudry et al. to include subsequent filtration after centrifugation because it would have been obvious to have included additional steps to obtain predictable results.  Subsequent filtering after centrifugation as taught by Harrell et al. in the process of Beaudry et al. would have led to predictable results with a reasonable expectation of success because Harrell et al. teach that these subsequent filtration increases the sterility of the amniotic fluid, which is favorable for therapeutic compositions, as it decreases the possibility of reaction or contamination.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840.  The examiner can normally be reached on Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA E KNIGHT/Primary Examiner, Art Unit 1632